 TRUSTEES OF COLUMBIA UNIVERSITYThe Trustees of ColumbiaUniversityin the City ofNew YorkIandDistrict 65, Distributive Workers ofAmerica, Petitioner.Case 2-RC-16835January 16, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Elbert F.Tellum of the National Labor Relations Board. Fol-lowing the hearing, this case was transferred to theNational Labor Relations Board in Washington,D.C., for decision, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended. Thereafter, the Employer and the Peti-tioner'filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed by the Employer and the Petitioner, theBoard finds:1.Columbia University is a private nonprofit in-stitution of, higher learning with offices and educa-tional facilities located at New York City and thesurrounding area. During the past year, the Universi-ty derived gross revenues in excess of $1 million.During the same period, the University purchasedmaterials valued in excess of $50,000 directly fromsources located outside the State of New York. Basedon the foregoing stipulated facts, we find that theEmployer is engaged in commerce within the mean-ing of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The Petitioner claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.Columbia'smain campus is located in theMorningside Heights area of New York City. Colum-bia also uses property for administrative and aca-1The name of the Employer appears as amended at the hearing309demic purposes in the surrounding New York Cityarea, some within blocks of the main campus andothersmore than 15 miles from the main campus.The University has 70 departments within 16 facul-ties offering courses of instruction, all of which areunder the overall control of the board of trustees.The president is the chief executive officer. Columbiahas a student enrollment of approximately 18,000,with a faculty of approximately 5,000 and some 10,000 employees.The Petitioner seeks a unit of approximately 1,000unrepresented clerical employees atColumbia'sMorningside Heights campus and its environs.2 TheEmployer, on the other hand, claims that the onlyappropriate unit is one universitywide in scope, en-compassing all unrepresented clerical employees, in-cluding those at several off-campus locations, and alltechnical employees employed by the University.There is no collective-bargaining history for eitherthe employees petitioned for or for the employeeswithin the scope of the unit urged by the Employer.As the foregoing indicates, the differences betweenthe Petitioner and the Employer over what consti-tutes the appropriate unit for purposes of collectivebargaining involve certain clerical employees locatedat three off-campus locations, the Lamont-DohertyGeological Observatory, the Nevis Laboratories, andthe Treasurer's Office; and certain technical or tech-nical-type employees employed throughout the Uni-versity.There also is a dispute over the minimumnumber of hours to be used as a cutoff for determin-ing eligibility for regular part-time employees.It is not the Board's function to determine whethera unit might be the most appropriate unit. Rather,the Board's role is to determine whether the peti-tioned-for unit can be considered appropriate forpurposes of collective bargaining. As we said inCor-nellUniversity,183NLRB 329, 330 (1970), in de-termining whether a particular group of employeesconstitutes an appropriate unit for bargaining wherean employer, as here, operates a number of facilities,the Board considers such factors as prior bargaininghistory; centralization of management, particularlyin regard to labor relations; extent of employee inter-change; degree of interdependence or autonomy offacilities; differences or similarities in skills and func-tions of the employees; and geographical location ofthe facilities in relation to each other. Accordingly,with these considerations in mind, we shallexaminethe unit requested.All of the employees of the University are hiredthrough a centralized personnel office located on themain campus. The ultimate decision to hire a partic-2 There are approximately 500 clerical employeesat the main campuswho are presently represented by another labororganization222 NLRB No. 41 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDular individual, however, is in all cases made by thedepartment or facility with the vacancy. It is unusualfor employees to transfer between departments.There is a centralized wage and salary structure; oneschedule covers clerical employees, and a separateschedule known as the "R" or research schedule cov-ers technical employees. All supporting staff employ-ees of the University are governed by the same per-sonnel policies and share common benefits.Nevis LaboratoriesNevis is a research facility engaged in projects in-volving basic nuclear structures, including energy re-search and the acceleration of protons using a cyclo-tron. Located at Irvington, New York, approximately15 miles north of Columbia's main campus, the facil-ities at Nevis include a research building, a laborato-ry, and a cyclotron.Nearly all of Nevis' funds are provided by theFederal government. Two separate multimillion dol-larprojects are funded by the National ScienceFoundation. A third project is funded by the AtomicEnergy Commission.Among the 150 employees at Nevis, there are ap-proximately 60 technicians and 12 clerical employ-ees. A sizable number of the technicians are involvedin converting the cyclotron; other technicians aremachining tools, installing plumbing and electricalequipment, and building computers. Approximately25 graduate students work with the seven principalinvestigators at Nevis. Nevis does its own recruitingand has its own personnel officer and purchasingpersonnel. Although the Nevis Laboratories complywith all general universitywide policies and proce-dures, there is no showing of day-to-day direction ofNevis' operation and affairs by the faculty and ad-ministration at the Morningside Heights campus.In view of the geographical separation of the NevisLaboratories from the rest of the University, its inde-pendent function and operation, the fact that it de-rives its funds' from nonuniversity sources, and thecircumstances set forth above, we conclude that theemployees of Nevis Laboratories have a separate anddistinct community of interest from the employeessought herein and therefore, we shall exclude themfrom the unit.'Lamont-Doherty GeologicalLamont is a research institute engaged in the studyof the origins and structure of the earth and its rela-tion to the universe. Located in Palisades, New York,Lamont is approximately 15 miles from Columbia'smain campus.Approximately 180 research projects are financedby approximately $8 million in Federal governmentfunds, primarily from the National Science Founda-tion, and by approximately $1.5 million in privatefunds. A relatively small portion of Lamont's fundsare provided from the University's general funds. La-mont employs 100 to 125 clerical employees. Ap-proximately two-thirds of these clerical employeesare financed by funds provided by Federal govern-ment contracts. Like Nevis, there is no showing ofday-to-day direction of Lamont's operation and af-fairs by the faculty and administration at the Morn-ingsideHeights campus. In view of these circum-stances, we conclude that the employees at Lamonthave a separate and distinct community of interestfrom the employees sought herein and, as with theemployees of Nevis Laboratories, we shall excludethem from the unit.The Treasurer's OfficeThe Treasurer's Office is located at 125 MaidenLane in New York City, approximately 10 miles fromColumbia's main campus. This office is responsiblefor all investments and cash disbursements of theUniversity. It places all of the insurance for the Uni-versity. It also is responsible for housing faculty, em-ployees, and students, and manages approximately150 buildings. These housing functions are conduct-ed at two offices located on the main campus.All employees of the Treasurer's Office receive thesame wage scales and benefits and are governed bythe same personnel policies as other employees of theUniversity.There have been both temporary andpermanent transfers between the main office locatedon Maiden Lane and the two housing offices locatedon the main campus. In its brief, Petitioner acknowl-edges that the employees of the Treasurer's Officehave numerous contacts with the main campus, in-cluding some interchange and interlocking supervi-sion, and that the Treasurer's Office is geographicallypart of the same urban area. Based on the foregoingand the record as a whole, we conclude that the cleri-cal employees of the Treasurer's Office share a com-munity of interest with the other employees soughtby the Petitioner. Accordingly, we shall include theseemployees in the unit.The Technical EmployeesAt the outset, we note that the parties chose not togive a detailed description of all the job classifica-tions held by the 300 to 350 employees alleged to betechnicals. Instead, the parties agreed that threegroups of technical employees would be representa- TRUSTEES OF COLUMBIA UNIVERSITY311tive of all of the Employer's technical employees, andthat the Board could base-its determination upon anexamination of the job functions of these representa-tive employees. These groups are the technical em-ployees in the chemistry and biology departments,representing basic science research, and the technicalemployees in the Bureau of Applied Social Research(BASK), representing the social sciences. According-ly, as the parties would have the technical employeestreated as a group, we will make our determinationon this basis.The record shows that the central organizationalstructure 'of the chemistry department includes a de-partmental office, a business office, a stockroom, anda technical support group which constructs andmaintains the equipment used in research projectsconducted by the department. There are also approx-imately 20 substructures operating in the chemistrydepartment, each of which is engaged in a researchproject under the direction of a professor who is re-ferred to as a principal investigator. The principalinvestigator directs the work of research associates,graduate students, and technicians. He also generallyhas a secretary, but relies on the departmental officefor additional clerical support.The clericals assigned to the departmental office,as well as to the individual research projects, performtypical clerical work. All clerical employees work aregular 9-to-5 shift, as do the technical employeesassigned at the departmental level; but the technicalemployees assigned to individual research projectsvary their hours to accommodate the needs of theresearch.According to the director of chemistry laborato-ries, the technical employees in the chemistry depart-ment perform almost the same functions as the re-search associates. The essential difference in thesetwo groups is that the technical employees have notattained the same academic levels as the research as-sociates.They have received, however, highly spe-cialized training and experience in preparation forthe jobs they perform. Among the technical employ-ees in the chemistry department who have highly spe-cialized training and experience are the following:operators of fermentators involved in biophysical re-search, chemists, electronics technicians, and instru-ment makers.There is no interchange of technical and clericalemployees in the chemistry department. All clericalemployees are on one pay schedule and all technicalemployees are on a separate pay schedule known asthe "R" or research schedule.The record also shows that the biology departmentis organized and operated along the same lines as thechemistry department. Again, there is a departmentalstructure and approximately 17 research' projectsbeing directed by principal investigators. There is acentral pool of secretaries in the departmental officeand, as in the chemistry department, the technicalemployees perform highly specialized functions.With respect to the operation of the social sciencedepartments, the record shows that the Bureau ofApplied Social Research (BASR) is also organizedand operated along the same lines as the chemistryand biology departments. It has a central departmen-tal office and individual research projects. Amongthe disputed positions in BASK are 17 research assis-tant positions. The record shows that these researchassistants have been trained in the social sciences,generally with an undergraduate degree, but in manyinstances they are working on advanced degrees.Moreover, they are familiar with statistical tech-niques and computer programming. We find that thequalifications of the research assistants and theirfunctions and responsibilities clearly show that theyare, at the very least, highly specialized technical em-ployees and that their job functions cannot in anyway be described as clerical in nature.From the foregoing and the entire record, we findthat significant differences exist between technicalemployees and clerical employees concerning jobfunctions, responsibilities, use of initiative, and inde-pendent judgment. The job functions of the technicalemployees are of a highly specialized nature and inmany cases they exercise the type of skill and judg-ment required of professional employees. Because ofthe nature of their duties, the technical employeeswork in close conjunction with professional employ-ees and the clerical employees appear to be merelysupportive of this function. Although technical em-ployees and clerical employees share common bene-fits, they are governed by separate pay schedules. Itis also significant that a pattern of separate represen-tation for clerical employees at the University hasbeen previously established and that, at the presenttime, the Employer has a collective-bargaining rela-tionship with another labor organization which cov-ers some 500 clerical employees at the University'smain campus. Accordingly, in the circumstances ofthis case, we find that the technical employees haveinterests sufficiently different to allow their exclusionfrom the unit of clerical employees sought by thePetitioner.A final matter for our determination is the eligibili-tystandardforpart-timeemployees.TheUniversity's practice is to treat as regular part-timeemployees those unrepresented employees who workat least 20 hours per week. Such individuals are cov-ered under established wage and benefit programs ineffect at the University. Petitioner urges the cutoff be 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDset at 10 hours. In the absence of any other clearlydefined and uniform system of classifying part-timeemployees, we find that regular part-time employeeseligible to vote in the election are those individualswho work at least 20 hours per week and are coveredunder the University's regular wage and benefit pro-grams.'3Petitioner presented evidence that the Employer has negotiated and exe-cuted one contract with"a 10-hour minimum to qualify as a regular part-time employee,and a second contract provides for a 14-hour minimum. Wefind the negotiated terms of these agreements to be of insufficient weight tobe controlling where,as here,the University has a specific policy as to thetreatment of part-time employees.We find the following employees constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All unrepresented full-time and regular part-time clerical employees working 20 hours ormore per week who are employed by ColumbiaUniversity at the Morningside Heights campusand at 43rd Street, 98th Street, Baker's Field,and at the Treasurer's Office; but excluding allother employees, guards, and supervisors as de-fined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]